MUTUALFIRST FINANCIAL, INC. 110 E. Charles Street Muncie, Indiana 47305-2400 (765) 747-2800 March 28, 2011 Dear Fellow Stockholder: On behalf of the Board of Directors and management of MutualFirst Financial, Inc., I cordially invite you to attend our 2011 Annual Meeting of Stockholders.The meeting will be held at 3:00 p.m., local time, on Wednesday, April 27, 2011, at our main office, located at 110 E. Charles Street, Muncie, Indiana. A Proxy Statement describing the business to be conducted at the Annual Meeting and a Proxy Card enabling you to vote without attending the meeting is enclosed.Our annual report to stockholders for the year ended December 31, 2010, also is included.At the Annual Meeting, I will give management’s report to you on the Company’s 2010 financial and operating performance. An important part of the Annual Meeting is the stockholder vote on corporate business items.I urge you to exercise your rights as a stockholder to vote and participate in this process.Stockholders are being asked to consider and vote upon: (1) the election of five directors of the Company and (2) an advisory (non-binding) resolution to approve our executive compensation as disclosed in the enclosed Proxy Statement. We encourage you to attend the meeting in person.Whether or not you plan to attend the Annual Meeting, please read the enclosed Proxy Statement and then complete, sign and date the enclosed Proxy Card and return it in the accompanying postpaid return envelope as promptly as possible.This will save the Company additional expense in soliciting proxies and will ensure that your shares are represented at the meeting.In accordance with the rules of the Securities and Exchange Commission, our Proxy Statement, Proxy Card and Annual Report to Stockholders is available on the Internet at http://www.bankwithmutual.com (click button marked “Annual Report”). Your Board of Directors and management are committed to the success of the Company and the enhancement of the value of your investment.As President and Chief Executive Officer, I want to express my appreciation for your confidence and support. Very truly yours, /s/ David W. Heeter David W. Heeter President and Chief Executive Officer MUTUALFIRST FINANCIAL, INC. 110 E. Charles Street Muncie, Indiana 47305-2400 (765) 747-2800 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS NOTICE IS HEREBY GIVEN that the Annual Meeting of Stockholders of MutualFirst Financial, Inc. will be held as follows: DATE AND TIME Wednesday, April 27, 2011 at 3:00 p.m. local time PLACE 110 E. Charles Street, Muncie, Indiana ITEMS OF BUSINESS The election of five directors, four for a term of three years and one for a term of two years. Adoption of an advisory (nonbinding) resolution to approveour executive compensation as disclosed in this Proxy Statement. Any other business that may properly come before the meeting and any adjournment or postponement of the meeting. RECORD DATE Holders of record ofMutualFirst Financial, Inc. common stock at the close of business on March 1, 2011, will be entitled to vote at the meeting or any adjournment of the meeting. PROXY VOTING It is important that your shares be represented and voted at the annual meeting.You can vote your shares by completing and returning the enclosed Proxy Card or by submitting a ballot at the annual meeting. To ensure that your shares are represented at the meeting, please take the time to vote by signing, dating and mailing the enclosed Proxy Card.A pre-addressed envelope is enclosed for your convenience.No postage is required if mailed within the United States.Your vote is very important.Please act today. BY ORDER OF THE BOARD OF DIRECTORS /s/ David W. Heeter David W. Heeter President and Chief Executive Officer Muncie, Indiana March 28, 2011 Important: The prompt return of proxies will save us the expense of further requests for proxies to ensure a quorum at the annual meeting.A pre-addressed envelope is enclosed for your convenience. No postage is required if mailed within the United States. IMPORTANT NOTICE:Internet Availability of Proxy Materials for the Stockholder Meeting To Be Held on April 27, 2011. These proxy materials are also available to you on the Internet. You are encouraged to review all of the information contained in the proxy materials before voting. The Company’s Proxy Statement, Annual Report to Stockholders and other proxy materials are available at http://www.bankwithmutual.com (click button marked “Annual Report”). MUTUALFIRST FINANCIAL, INC. 110 E. Charles Street Muncie, Indiana 47305-2400 (765) 747-2800 PROXY STATEMENT INTRODUCTION The Board of Directors of MutualFirst Financial, Inc., is using this Proxy Statement to solicit proxies from the holders of the Company’s common stock for use at the upcoming Annual Meeting of Stockholders.The annual meeting will be held on Wednesday, April 27, 2011, at 3:00 p.m., local time, at the Company’s main office, located at 110 E. Charles Street, Muncie, Indiana.At the annual meeting, stockholders will be asked to vote on two proposals:(1) the election of five directors of the Company, four for a term of three years and one for a term of two years; and (2) an advisory (non-binding) resolution to approve our executive compensation as disclosed in this Proxy Statement.These proposals are described in more detail below.Stockholders also will consider any other matters that may properly come before the annual meeting, although the Board of Directors knows of no other business to be presented. MutualFirst Financial, Inc. may be referred to from time to time in this Proxy Statement as “MutualFirst” or the “Company.”Some of the information in this Proxy Statement relates to MutualBank, a wholly owned subsidiary of the Company, which may be referred to from time to time in this Proxy Statement as the “Bank.” By submitting your proxy, you authorize the Company’s Board of Directors to represent you and vote your shares at the annual meeting in accordance with your instructions.The Board also may vote your shares to adjourn the annual meeting from time to time and will be authorized to vote your shares at any adjournments or postponements of the annual meeting. The Company’s annual report to stockholders for the fiscal year ended December 31, 2010, which includes the Company’s audited financial statements, is being provided with this Proxy Statement.Although the annual report is being mailed to stockholders with this Proxy Statement, it does not constitute a part of the proxy solicitation materials and is not incorporated into this Proxy Statement by reference. This Proxy Statement, annual report and the accompanying materials are being mailed to stockholders on or about March 28, 2011 and also available to you on the Internet at www.bankwithmutual.com (click button marked “Annual Report”). Your vote is important.Whether or not you plan to attend the annual meeting, please submit your proxy promptly in the enclosed envelope. INFORMATION ABOUT THE ANNUAL MEETING What is the purpose of the annual meeting? At the annual meeting, stockholders will be asked to vote on the following proposals: Proposal 1. The election of five directors of the Company, four for a term of three years and one for a term of two years. Proposal 2. Adoption of an advisory (nonbinding) resolution to approve our executive compensation as disclosed in this Proxy Statement. The stockholders also will act on any other business that may properly come before the annual meeting.Members of our management team will be present at the annual meeting to respond to your questions. 1 Who is entitled to vote? The record date for the annual meeting is March 1, 2011.Only stockholders of record at the close of business on that date are entitled to notice of and to vote at the annual meeting.The only class of stock entitled to be voted at the annual meeting is the Company’s common stock.Each outstanding share of common stock is entitled to one vote on each matter presented at the annual meeting.At the close of business on the record date, there were 6,984,754 shares of common stock outstanding. What if my shares are held in “street name” by a broker? If your shares are held in “street name” by a broker, your broker is required to vote your shares in accordance with your instructions.If you do not give instructions to your broker, your broker will be entitled to vote your shares with respect to “discretionary” items, but your broker will not be permitted to vote your shares with respect to “non-discretionary” items.In the case of non-discretionary items, your shares will be treated as “broker non-votes.”Whether an item is discretionary is determined by the exchange rules governing your broker.The election of directors and the advisory (nonbinding) resolution on compensation are both non-discretionary items. What if my shares are held in the Bank’s employee stock ownership plan (“ESOP”)? If you are a participant in the Bank’s ESOP, the plan trustee is required to vote the shares allocated to your account under the plan in accordance with your instructions.If you do not instruct the trustee how to vote your allocated shares, the trustee may vote your allocated shares in its sole discretion.The trustee must vote the unallocated shares in the same proportion as it is instructed to vote the allocated shares.For example, if on a particular proposal, the trustee was instructed to vote 60 percent of the allocated shares “FOR,” 35 percent of the allocated shares “AGAINST” and five percent of the allocated shares “ABSTAIN,” the trustee would vote 60 percent of the unallocated shares “FOR,” 35 percent of the unallocated shares “AGAINST” and five percent of the unallocated shares “ABSTAIN.” How many shares must be present to hold the annual meeting? A quorum must be present at the annual meeting for any business to be conducted.The presence at the annual meeting, in person or by proxy, of the holders of at least one-third of the shares of common stock outstanding on the record date will constitute a quorum.Proxies received but marked as abstentions or broker non-votes will be included in the calculation of the number of shares considered to be present at the annual meeting. What if a quorum is not present at the annual meeting? If a quorum is not present at the scheduled time of the annual meeting, the stockholders who are represented may adjourn the annual meeting until a quorum is present.The time and place of the adjourned meeting will be announced at the time the adjournment is taken.An adjournment will have no effect on the business that may be conducted at the annual meeting. How do I vote? You may vote by mail.If you properly complete and sign the accompanying Proxy Card and return it in the enclosed envelope, it will be voted in accordance with your instructions. You may vote in person at the annual meeting.If you plan to attend the annual meeting and wish to vote in person, we will give you a ballot at the meeting.Note, however, that if your shares are held in the name of your broker, bank or other nominee, you will need to obtain a proxy from the holder of your shares indicating that you were the beneficial owner of those shares on March 1, 2011, the record date for voting at the annual meeting.You are encouraged to vote by proxy prior to the annual meeting, even if you plan to attend the meeting. 2 Can I change my vote after I submit my proxy? Yes, you may revoke your proxy and change your vote at any time before the polls close at the annual meeting by: · signing another proxy with a later date; · giving written notice of the revocation of your proxy to the Company’s Secretary prior to the annual meeting; or · voting in person at the annual meeting. Your proxy will not be automatically revoked by your mere attendance at the annual meeting.You must actually vote at the meeting to revoke a prior proxy.If you have instructed a broker, bank or other nominee to vote your shares, you must follow directions received from your nominee to change those instructions. Will any other business be conducted at the annual meeting? The Board of Directors knows of no other business that will be presented at the annual meeting.If, however, any other proposal properly comes before the stockholders for a vote at the annual meeting, the Board of Directors, as holder of your proxy, will vote your shares in accordance with its best judgment. How many votes are required to elect the director nominees? The affirmative vote of a plurality of the votes cast at the annual meeting is required to elect the nominees as directors.This means that the five director nominees will be elected if they receive more affirmative votes than any other persons nominated for election.No persons have been nominated for election other than the five nominees named in this Proxy Statement.If you vote “Withhold” with respect to the election of one or more nominees, your shares will not be voted with respect to the person or persons indicated, although they will be counted for purposes of determining whether there is a quorum. What happens if a nominee is unable to stand for election? If a nominee is unable to stand for election, the Board of Directors may either reduce the number of directors to be elected or select a substitute nominee.If a substitute nominee is selected, the Board of Directors, as holder of your proxy, will vote your shares for the substitute nominee, unless you have withheld authority to vote for the nominee replaced. How many votes are required to adopt the advisory (nonbinding) resolution to approve our executive compensation as disclosed in this Proxy Statement? The adoption of the advisory (nonbinding) resolution to approve our executive compensation as disclosed in this Proxy Statement requires the affirmative vote of a majority of the votes cast in person or by proxy, at the annual meeting. How will abstentions be treated? If you abstain from voting, your shares still will be included for purposes of determining whether a quorum is present.Because directors will be elected by a plurality of the votes cast, abstaining is not offered as a voting option for Proposal 1.If you abstain from voting on Proposal 2, the advisory (nonbinding) resolution to approve our executive compensation as disclosed in this Proxy Statement, it will have the same effect as voting against the proposal. 3 How will broker non-votes be treated? Shares treated as broker non-votes on one or more proposals will be included for purposes of calculating the presence of a quorum but will not be counted as votes cast.Proposal 1 is a “non-discretionary” item that will exclude broker non-votes; however, because the directors are elected by a plurality of the votes cast, this treatment should have no impact on the election results.Broker non-votes will have no effect on Proposal 2, which is a “non-discretionary item,” because the vote is determined based on the votes actually cast, and no broker non-votes will be included. How does the Board of Directors recommend I vote on the proposals? Your Board of Directors recommends that you vote: · FOR the election of the five director nominees to the Board of Directors, four for a three-year term and one for a two-year term; and · FOR the adoption of an advisory (nonbinding) resolution to approve our executive compensation as disclosed in this Proxy Statement. What if I do not specify how my shares are to be voted? If you submit an executed proxy but do not indicate any voting instructions, your shares will be voted: · FOR the election of the five director nominees to the Board of Directors; and · FOR the advisory (nonbinding) resolution to approve our executive compensation as disclosed in this Proxy Statement. STOCK OWNERSHIP Stock Ownership of Significant Stockholders, Directors and Executive Officers The following table shows, as of March 1, 2011, the beneficial ownership of the Company’s common stock by: · any persons or entities known by management to beneficially own more than 5% of the outstanding shares of Company common stock, including one of its executive officers; · each director and director nominee of the Company; · each executive officer of the Company and the Bank named in the “2010 Summary Compensation Table” appearing below; and · all of the executive officers and directors of the Company and the Bank as a group. The address of each of the beneficial owners, except where otherwise indicated, is the same address as the Company’s.As of March 1, 2011, there were 6,984,754 shares of Company common stock issued and outstanding. Beneficial ownership is determined in accordance with the rules of the SEC.In computing the number of shares beneficially owned by a person and the percentage ownership of that person, shares of common stock subject to outstanding options or warrants held by that person that are currently exercisable or exercisable within 60 days after March 1, 2011, are deemed outstanding.Such shares, however, are not deemed outstanding for the purpose of computing the percentage ownership of any other person. 4 Name of Beneficial Owner Beneficial Ownership Percent of Common Stock Outstanding Greater than 5% Stockholders (Not Directors or Officers) Mutual Savings Bank Employee Stock Ownership and 401(k) Plan 110 E. Charles Street, Muncie, Indiana47305-2400 7.0% United States Department of the Treasury (the “Treasury”) 1500 Pennsylvania Avenue, NW Washington, D.C. 20220 8.9% Directors and Executive Officers Wilbur R. Davis, Director and Chairman of the Board 1.0% David W. Heeter, Director, President and Chief Executive Officer 1.1% Patrick C. Botts, Director and Executive Vice President * Linn A. Crull, Director 1.0% William V. Hughes, Director * Jonathan E. Kintner, Director 1.1% Edward C. Levy, Director * Michael J. Marien, Director 1.6% Jerry D. McVicker, Director * James D. Rosema, Director 1.1% James R. Schrecongost, Director * Charles J. Viater, Director and Senior Vice President 5.2% All executive officers and directors as a group (16 persons) 14.9% *Less than 1% of outstanding shares. Represents shares held by Mutual Savings Bank Employee Stock Ownership and 401(k) Plan, including 25,212 shares in 401(k) accounts and 392,979 that were allocated to accounts of the participants in the employee stock ownership plan as of December 31, 2010.First Bankers Trust Services, Inc., the trustee of the ESOP, may be deemed to beneficially own the 95,253 shares held by the employee stock ownership plan that have not been allocated to participant accounts.Mutual Savings Bank Employee Stock Ownership and 401(k) Plan filed a Schedule 13G amendment with the Securities and Exchange Commission on February 14, 2011. Represents the warrant for 625,135 shares of common stock of the Company acquired by the Treasury in connection with its purchase of shares of preferred stock of the Company in the TARP Capital Purchase Program (“TARP Program”).As of January 1, 2010, the Treasury may exercise the warrant and may sell the warrant or the underlying warrant shares.Treasury has agreed not to vote the warrant shares but that agreement would not apply to any subsequent holder. Includes options for 20,000 shares, 20,000 shares owned by Mr. Davis’ spouse and 30,000 shares pledged as security for debt. Includes options for 45,000 shares, 5,700 shares owned jointly with Mr. Heeter’s spouse, 9,834 shares allocated to Mr. Heeter in the employee stock ownership plan and 9,300 shares pledged as security for debt. Includes options for 30,000 shares, 7,700 shares owned jointly with Mr. Botts’ spouse, 1,360 shares owned by Mr. Botts’ spouse, 200 shares in a UTMA account for his son and 8,986 shares allocated to Mr. Botts in the employee stock ownership plan. Includes options for 20,000 shares, 20,000 shares owned by Mr. Crull’s spouse and 48,500 shares pledged as security for debt. Includes options for 20,000 shares, 18,000 shares owned jointly with Mr. Hughes’ spouse, 500 shares owned by Mr. Hughes’ spouse and 4,000 shares in an IRA account. Includes 41,829 shares owned jointly with Mr. Kintner’s spouse and 7,701 shares owned by Mr. Kintner’s spouse. Includes options for 12,950 shares. Footnotes continued on next page. 5 Includes options for 12,950 shares, 2,932 shares owned by Mr. Marien’s spouse, 259 shares in a UTMA account for his daughter and 85,241 shares pledged as security for debt. Includes options for 5,000 shares and 11,806 shares owned by Mr. McVicker’s spouse. Includes options for 20,000 shares, 7,500 shares owned by Mr. Rosema’s spouse and 20,000 shares owned jointly with Mr. Rosema’s spouse. Includes 100 shares in an IRA account. Includes options for 145,040 shares, 37,077 shares in Mr. Viater’s 401(k) account and 154,136 shares pledged as security for debt.Mr. Viater filed a Schedule 13D with the Securities and Exchange Commission on February 18, 2009. This amount includes options for 366,825 shares held by directors and executive officers and 331,177 shares pledged as security for debt.This amount does not include the 223,831 shares owned by the MutualBank Charitable Foundation, Inc., which is an Indiana non-profit corporation and 501(c)(3) tax-exempt organization with no stock or stockholders.Two of the six directors and all the officers of the Foundation also are directors or officers of the Company or the Bank.Pursuant to its charter and applicable federal regulations, these shares are required to be voted in any stockholder vote in the same ratio as the votes cast by all other stockholders of the Company. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934, as amended, requires the Company’s directors and executive officers, and persons who own more than 10 percent of the Company’s common stock, to report to the SEC their initial ownership of the Company’s common stock and any subsequent changes in that ownership.Specific due dates for these reports have been established by the SEC and the Company is required to disclose in this Proxy Statement any late filings or failures to file.Executive officer John Bowles received 1,000 options on December 31, 2009; however, a Form 4 was not filed until February 9, 2010.Executive officer Sharon L. Ferguson received 3,000 options on January 4, 2011, however, a Form 4 was not filed until January 27, 2011.Both of these late filings were late due to an administrative error.To the Company’s knowledge, based solely on its review of the copies of these reports furnished to the Company and written representations that no other reports were required during the fiscal year ended December 31, 2010, all other Section 16(a) filing requirements applicable to the Company’s executive officers and directors during the fiscal year ended December 31, 2010, were met. 6 PROPOSAL 1 ELECTION OF DIRECTORS General The Company’s Board of Directors consists of twelve directors, divided into three classes.During 2010, two directors, Edward J. Dobrow and Jon R. Marler, retired from the Board.In January 2011, James R. Schrecongost was appointed to the Board.The number of directors of the Company was reduced by one during the year.Directors in each class generally are elected to serve for three-year terms that expire in successive years.Mr. Schrecongost was appointed to the class of directors up for election at the 2013 annual meeting.However, according to the Company’s Bylaws, he must be elected to the Board by the stockholders at the 2011 annual meeting for a two-year term expiring in 2013.The term of one of the classes of MutualFirst’s directors will expire at the annual meeting. Nominees and Directors The Company’s Board of Directors, based on the recommendations of the Nominating Committee, has nominated Linn A. Crull, Wilbur R. Davis, Jonathan E. Kinter and Charles J. Viater for election as directors for three-year terms expiring at the annual meeting of stockholders to be held in 2014 and James R. Schrecongost for election as a director for a two-year term expiring at the annual meeting of stockholders to be held in 2013.These five individuals currently serve as directors of the Company.All of the Company’s directors also serve as directors of the Bank. Name Age(1) Positions with the Company Director Since(2) Term Expires Nominees James R. Schrecongost 64 Director Linn A. Crull 55 Director Wilbur R. Davis 56 Director Jonathan E. Kintner 67 Director Charles J. Viater 56 Senior Vice President and Director Other Directors Patrick C. Botts 46 Executive Vice President and Director William V. Hughes 63 Director Jerry D. McVicker 65 Director James D. Rosema 64 Director David W. Heeter 49 President, Chief Executive Officer and Director Edward C. Levy Sweeney 62 Director Michael J. Marien 63 Director 1.
